DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,004,740, hereafter referred to as the patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader.
Regarding claim 1, the patent claims a method of forming an integrated circuit structure, comprising:
forming a first metal layer on a substrate and a hard mask on the first metal layer (column 12, lines 1-3);
patterning the first metal layer to form first metal features using the hard mask as an etch mask (column 12, lines 4-5);
depositing a dielectric layer of a first dielectric material on the hard mask and in gaps among the first metal features (column 12, lines 6-8);
recessing evenly both the dielectric layer and the hard mask (column 12, lines 9-10);
removing the hard mask, thereby having portions of the dielectric layer extruded above the first metal features (column 12, lines 12-13); and
forming an inter-layer dielectric (ILD) layer of a second dielectric material such that the extruded portions of the dielectric layer are embedded in the ILD layer, the second dielectric material being different from the first dielectric material (column 12, lines 14-16).
With respect to claim 2, the patent (column 12, lines 17-20 & claim 2) claims patterning the ILD layer to form openings that expose the first metal features and are constrained to be self-aligned with the first metal features by the extruded portions of the dielectric layer; and forming second metal features in the openings of the ILD layer, wherein the second metal features are landing on the first metal features.
As to claim 3, the patent (claim 3) claims the ILD layer includes a low-k dielectric material and the dielectric layer includes at least one of silicon oxide, silicon oxide, silicon oxynitride, metal oxide, metal nitride, metal oxy nitride and a combination thereof.
In re claim 4, the patent (column 12, lines 9-10 & claim 4) claims the recessing evenly both the dielectric layer and the hard mask includes performing a chemical mechanical polishing (CMP) process to the dielectric layer and the hard mask such that a bottom portion of the hard mask remains.
Concerning claim 5, the patent (claim 5) claims the forming of the first metal layer on the substrate and the hard mask on the first metal layer includes depositing a metal-containing hard mask; and patterning the metal-containing hard mask using a lithography process and etching.
Pertaining to claim 6, the patent (claim 6) claims the metal-containing hard mask includes tungsten-doped carbon (Wdc).
In claim 7, the patent (claim 7) claims the forming of the first metal layer on the substrate and the hard mask on the first metal layer includes depositing one of molybdenum (Mo), tungsten (W), and ruthenium (Ru).
Regarding claim 8, the patent (claim 8) claims the patterning the ILD layer includes performing an etching process using an etchant containing fluorocarbon radicals and oxygen to selectively etch the ILD layer relative to the first dielectric material.
With respect to claim 9, the patent (claim 10) claims the patterning the ILD layer to form openings includes patterning the ILD layer to form trenches and vias by a dual damascene process.
As to claim 10, the patent (claim 11) claims the first metal features are contacts landing on transistors; and the second metal features include metal lines.
In re claim 11, the patent (claim 12) claims the first metal features are vias; and the second metal features include metal lines.
Concerning claim 12, the patent claims a method of forming an integrated circuit structure, comprising:
patterning a hard mask and a first metal layer disposed on a substrate, thereby forming first metal features capped by the hard mask (column12, line 65-column 13, line 2);
depositing a dielectric layer of a first dielectric material on the first metal features and in gaps among the first metal features (column 13, lines 3-5);
recessing evenly both the dielectric layer and the hard mask (column 13, lines 6-7);
removing the hard mask, thereby having portions of the dielectric layer extruded above the first metal features (column 13, lines 8-9);
forming an inter-layer dielectric (ILD) layer of a second dielectric material different from the first dielectric material (column 13, lines 10-12);
patterning the ILD layer to form openings that expose the first metal features (column 13, lines 13-14); and
forming second metal features in the openings of the ILD layer, wherein the second metal features are constrained to be self-aligned with the first metal features by the extruded portions of the dielectric layer and are landing on the first metal features (column 13, lines 15-19).
Pertaining to claim 13, the patent (claim 14) claims the second dielectric material includes a low-k dielectric material and the first dielectric material includes at least one of silicon oxide, silicon oxide, silicon oxynitride, metal oxide, metal nitride, metal oxy nitride and a combination thereof.
In claim 14, the patent (claim 15) claims the recessing evenly both the dielectric layer and the hard mask includes performing a chemical mechanical polishing (CMP) process to the dielectric layer and the hard mask such that a bottom portion of the hard mask remains with a thickness greater than 10 Angstrom.
Regarding claim 15, the patent (claim 16) claims the hard mask includes one of titanium nitride and tungsten-doped carbon (Wdc).
With respect to claim 16, the patent claims a method of forming an integrated circuit structure, comprising:
depositing a first metal layer on a semiconductor substrate (column 13, lines 40-41);
depositing a hard mask layer on the first metal layer (column 14, line 1);
forming a first mandrel material layer on the hard mask layer (column 14, lines 2-3);
forming a spacer layer on sidewalls of the first mandrel material layer (column 14, lines 4-5);
forming a second mandrel material layer to fill in gaps defined by the spacer layer and the first mandrel material layer (column 14, lines 6-8);
performing an etching process to selectively remove the spacer layer, thereby forming first openings defined by the first and second mandrel material layers (column 14, lines 9-11);
transferring the first openings to the hard mask layer, thereby forming a patterned hard mask (column 14, lines 12-13);
patterning the first metal layer to form first metal features using the patterned hard mask as an etch mask (column 14, lines 14-15); 
depositing a dielectric layer of a first dielectric material on the first metal features and in gaps among the first metal features; recessing evenly both the dielectric layer and the patterned hard mask (column 14, lines 16-18); and 
removing the patterned hard mask, thereby having portions of the dielectric layer extruded above the first metal features (column 14, lines 21-23).
As to claim 17, the patent claims after the removing of the patterned hard mask, further comprising: forming an inter-layer dielectric (ILD) layer of a second dielectric material different from the first dielectric material (column 14, 24-26); patterning the ILD layer to form second openings that expose the first metal features, wherein the second openings are constrained to be self-aligned with the first metal features by the extruded portions of the dielectric layer (column 14, lines 27-31); and forming second metal features in the second openings of the ILD layer, wherein the second metal features are landing on the first metal features (claim 19).
In re claim 18, the patent (claim 12) claims patterning the ILD layer includes performing a first patterning process to form trenches in the ILD layer; and performing a second patterning process to form the second openings in the ILD layer, wherein the second metal features include via features disposed in the second openings and metal lines in the trenches.
Concerning claim 19, the patent (column 14, lines 27-31 & claim 19) claims the forming of second metal features includes depositing a metal material in the second openings and the trenches of the ILD layer; and performing a chemical mechanical polishing (CMP) process to the metal material.
Pertaining to claim 20, wherein patterning the ILD layer includes forming a patterned hard mask layer on the ILD layer, the patterned hard mask layer including mask openings that defining regions for metal lines; performing a patterning process to form via openings in the ILD layer; and performing an etching process to the ILD layer, thereby forming trenches in the ILD layer and extending the via openings to expose the first metal features therein (column 14, lines 27-31). 
Though the patent fails to teach using a patterned hard mask, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the a patterned hard mask in the invention of the patent because a patterned hard mask is a conventionally known and used method of forming openings in an ILD.    The use of conventional methods to perform their known functions is obvious (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	9/28/22